BY THE COURT.
The statute law authorizing the sale of the' real estate of decedents to pay their debts, prescribes the mode of proceeding for such purpose. The proceedings are had in the common pleas as a probate court. They are more summary and convenient than the proceedings in chancery, and so far as we can see, are adequate to effect the end. If found otherwise, and the ground of inadequacy is shown and relied upon, as a reason for coming into chancery, it is probable this court would take cognizance of the case; but without such disclosure, there is no occasion for coming into chancery.
The bill is dismissed, with costs.